Order to show cause.
On the attachment issued in this action, a copy of which is hereto annexed, and on the annexed certificate of the clerk of the city and county of New York, and on the annexed certified copy affidavit filed in this action, November 21st, 1868, let the plaintiff show cause before me at special term, at chambers of this court, at the city hall New York city, on December 5th, 1868, at 11 a. m., or as’ soon thereafter as counsel can be heard, why the attachment in this action should not be set aside for irregularity in that the affidavit, upon which the same was granted, was not filed in the office of the clerk of New York county, pursuant to section 229 of the Code of Procedure. And also on the ground that the affidavit for attachment upon which the same was granted, filed in the clerk’s office of this court does not show facts sufficient to establish that the defendant was about to fraudulently remove and dispose of his property with intent to cheat or defraud his creditors or any other ground for an-attachment, and why such other or further relief should not be granted to the defendant as to the court shall seem proper, besides the costs of this motion ; and in the meantime and until the hearing and determination of this motion, let the plaintiff be stayed from entering judgment in this action, and from further proceedings under the attachment.
December 4, 1868.
JOHN H. McCUNN,

Justice.